                                             Case 4:20-cv-02048-JST Document 11 Filed 06/25/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MATTHEW V BRUGMAN,                               Case No. 20-cv-02048-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10       MEDICAL STAFF AT CJ5 EXCLUDING
                                           NURSES MARISSA, CLARISSA AND
                                  11       DR. MICHELLE,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On March 24, 2020, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983.

                                  15   ECF No. 1. On May 20, 2020, the Court reviewed the complaint and found that it failed to state

                                  16   any cognizable claim for relief under Section 1983 and failed to identify by name the defendants

                                  17   he wished to sue. ECF No. 6. The Court granted plaintiff leave to amend the complaint. ECF No.

                                  18   6. Plaintiff was instructed to file an amended complaint by June 17, 2020, and informed that the

                                  19   failure to do so would result in the dismissal of this action without further notice. Id. The

                                  20   deadline to file an amended complaint has passed, and plaintiff has not filed an amended

                                  21   complaint or otherwise communicated with the Court.1

                                  22   ///

                                  23   ///

                                  24

                                  25   1
                                         In addition, it appears that plaintiff’s address has changed, yet he has not informed the Court of
                                  26   his new address as required by N.D. Cal. L.R. 3-11. Pursuant to Local Rule 3-11, the Court may,
                                       without prejudice, dismiss a complaint when mail directed to the pro se party by the Court has
                                  27   been returned to the Court as not deliverable; and the Court fails to receive within 60 days of this
                                       return a written communication from the pro se party indicating a current address. Mail sent to
                                  28   plaintiff was returned as undeliverable on May 4, 2020 and on July 15, 2020. ECF Nos. 4, 9.
                                       Plaintiff has not communicated with the Court since filing his complaint on March 24, 2020.
                                           Case 4:20-cv-02048-JST Document 11 Filed 06/25/20 Page 2 of 2




                                   1          Accordingly, for the foregoing reasons, and the reasons stated in the Court’s May 20, 2020

                                   2   order of dismissal with leave to amend, this action is DISMISSED for failure to state a claim upon

                                   3   which relief may be granted. The Clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 25, 2020
                                                                                       ______________________________________
                                   6
                                                                                                     JON S. TIGAR
                                   7                                                           United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
